Title: Thomas Jefferson to William Duane, 10 February 1815
From: Jefferson, Thomas
To: Duane, William


          Dear Sir  Monticello Feb. 10. 15.
          I wrote to you on the 24th of Nov. on the subject of mr Tracy’s book. a mr Ticknor from Massachusets was lately with me, and being to proceed to Paris within about four weeks offers so safe a conveyance for my letters that I cannot avoid writing to mr Tracy. I have hoped that the delay of your answer was occasioned by some prospect of publishing the work yourself, or of getting it published to your own mind, either of which I should prefer. if that be the case, only only be so good as to let me know what I may with certainty say to mr Tracy. if it be not the case, I must renew my request for the return of the MS. either with or without the translation, as you think best, that I may be enabled to discharge the trust reposed in me by mr Tracy.
          Our late news from New Orleans is enlivening. the personal interest which British ministers find in a state of war, rather than of peace, in riding the various contractors, and other douceurs, on such enormous expenditures of money, and recruiting their broken fortunes, or making new ones forbids the hope of peace as long as, by any delusions, they can keep the temper of the nation up to the war-point. but their disasters of the last campaign on the Northern frontier, their recent discomfiture at N. Orleans, especially if it should end in the capture of their army, the evaporation of their hopes at Hartford, and the reprobation of their conduct by all Europe, may excite a clamor productive of peace. I suppose Cobbet will not let these things be unknown to the nation. still the best stimulus to peace is an effective provision of men and money for war. I do not much attend to the proceedings of Congress: but as far as I have noted them, I am not over-confident in the means proposed for either. experience however of what will not do, will lead them to what will, and, with their good intentions, all will come right. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        